Filed 10/10/22 Ting v. Chinsupakul CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 ANNE TING et al.,                                                   H049513
                                                                    (Santa Clara County
             Plaintiffs and Respondents,                             Super. Ct. No. 21CV381110)

             v.

 PANIDA CHINSUPAKUL,

             Defendant and Appellant.



         Appellant Panida Chinsupakul challenges the trial court’s order granting a
preliminary injunction. She contends that the order must be reversed because it grants all
of the injunctive relief the plaintiffs sought in their complaint and encompasses relief not
contained in the order to show cause. We reject Chinsupakul’s contentions and affirm
the court’s order.
                        I. FACTS AND PROCEDURAL BACKGROUND
         Chinsupakul had been married to Julian Ting (Julian)1 since 2001. Respondents
Anne Ting, Jack Ting, and Nicole Ting-Yap (collectively, the Tings) are Julian’s parents
and sister. Nicole lives in Malaysia, and Anne and Jack live in Australia.




         1
             For clarity, we refer to the individual Ting family members by first name.
       Julian had a computer data server in his Los Altos home that contained data owned
by his parents and sister. The server could communicate with laptops and mobile devices
that were paired with it by way of a secure encrypted link. Access to the server required
a unique username and password. Only Julian could grant a user access. He granted his
sister Nicole access to one partition of the server. Julian also stored other private
information belonging to the Tings on the server.
       Between October 2019 and October 2020, Chinsupakul accessed Julian’s server,
MacBook Pro, iPad, and iPhone without his permission, knowledge, or consent and
copied, imaged, and photographed private information belonging to the Tings that was
stored on these devices. In July 2020, Julian placed the server in a “locked data cage” to
which only Julian had access. In October 2020, Julian noticed that the server was shut
down for two days while he was in Australia. At that time, Chinsupakul had filed for
divorce from Julian but had not yet served Julian with the dissolution petition. While
Julian was in Australia, Chinsupakul accessed the server and created for herself a forensic
copy of its entire contents.
       Chinsupakul’s counsel subsequently admitted that Chinsupakul’s attorneys
possessed copies of information that had been stored on the server. Chinsupakul also
possessed photographs of the screen of Julian’s MacBook Pro, iPad, and iPhone showing
private and confidential information belonging to the Tings that had been stored on the
server. Chinsupakul shared information she had taken from the server and from Julian’s
devices with third parties and used it in her marital dissolution proceedings against Julian.
       In March 2021, the Tings filed an action against Chinsupakul for conversion,
invasion of privacy, misappropriation of trade secrets, intentional infliction of emotional
distress, and related causes of action. They sought both damages and injunctive relief.
The Tings’ complaint prayed for, among other things, “the return and/or destruction of
the information converted and misappropriated by Defendant.”


                                                  2
       On March 18, 2021, the Tings’ counsel sent a letter to Chinsupakul’s counsel
demanding that Chinsupakul cease and desist from using any information from the server
and Julian’s devices and that she “destroy or return all misappropriated information,”
certify that she had done so, and identify anyone with whom she had shared the
information. The summons and complaint were served on Chinsupakul on May 7, 2021.
       On May 20, 2021, the Tings filed an ex parte notice of their application for a
temporary restraining order and an order to show cause for a preliminary injunction. This
notice enumerated five types of injunctive relief sought by the Tings. Item No. 3 read:
“An order instructing [Chinsupakul] to return and/or destroy within five (5) business days
all paper and electronic copies of [the Ting’s] information which she obtained from
Julian Ting’s server, MacBook Pro, iPad, or iPhone, and all derivative information
derived from it, that is in the possession, custody, or control of [Chinsupakul] and any
agents acting on her behalf, including all copies stored on removable media and external
drives, as well as the original image files of all photographs [Chinsupakul] took of [the
Ting’s] information.” Item No. 4 sought an order requiring Chinsupakul to certify under
oath that she had returned or destroyed the information. The Tings supported their
request for a temporary restraining order and a preliminary injunction with declarations
from Julian and the Tings. The Tings attached to the notice a proposed order.
       The Tings’ counsel provided written notification to Chinsupakul’s counsel on May
19, 2021 of the May 21, 2021 hearing on the temporary restraining order and set out the
five types of relief sought by the Tings. Chinsupakul’s counsel filed opposition to the
temporary restraining order on May 19, 2021. He argued that some of the information on
the server “relat[es] to [Chinsupakul] personally,” and therefore she would not agree to
delete her forensic copy of all of the information on the entire server, which she claimed
could not be deleted or removed selectively. Chinsupakul’s counsel argued that the
temporary restraining order should be denied because the Tings lacked standing, Penal
Code section 502 (unauthorized access to computer data systems) did not apply, and there
                                                 3
was no likelihood of harm to the Tings. Chinsupakul’s accompanying declaration
admitted that she had accessed the server while Julian was in Australia in October 2020.
       The Tings replied that Chinsupakul’s retention of her forensic copy of the server’s
entire contents was unacceptable because she “stole this information, and she should not
be permitted to maintain any copies of it whatsoever, or force [the Tings] to fight to get it
back. If [Chinsupakul] is entitled to this information at all, she must seek it through legal
means.”
       On June 3, 2021, the trial court issued a temporary restraining order that granted
the Tings some of the relief they sought and ordered Chinsupakul to show cause on July
15, 2021 as to some of the other types of relief (June 3 order). Neither the temporary
restraining order nor the order to show cause included an order that Chinsupakul return or
destroy the information or certify that she had done so, although the Tings had sought
such orders in their notice and proposed order. The court used the proposed order
prepared by the Tings’ counsel, which had included the five types of relief they sought,
but the court modified the proposed order to cross out the portions related to the return or
destruction of the information Chinsupakul had taken.
       At the July 15, 2021 preliminary injunction hearing, Chinsupakul’s counsel argued
that the court’s authority was limited to the relief enumerated in the order to show cause.
He contended that “[a]nything beyond the order to show cause would be basically a
violation of my client’s due process rights because she’s not being told here is something
else that might be issued today beyond the scope of the order to show cause.” The court
disagreed: “The [c]ourt has broad discretion in the fashioning of appropriate injunctive
relief . . . . But just because the [c]ourt deviates from the specific letter of how a moving
party has proposed injunctive relief, that doesn’t mean the Court’s hands are tied in terms
of its ability to craft something lesser. It’s not an all-or-nothing circumstance.” The
court rejected Chinsupakul’s due process argument and her claim that Penal Code section
502 did not apply. Nevertheless, the court continued the hearing and gave counsel an
                                                  4
opportunity to submit briefing addressing “whether the nature of the temporary relief that
was requested adequately puts the defendant on notice of the scope of remedies that the
plaintiffs are seeking.” The hearing was continued to August 26, 2021.
       On August 4, 2021, Chinsupakul’s counsel filed a brief in which he contended that
California Rules of Court, rule 3.1150 precluded the court from granting relief that was
not specified in the order to show cause. He claimed that Chinsupakul would be deprived
of “her due process rights to be apprised in advance of the hearing of what issues she
must be prepared to defend at the hearing.” The Tings’ counsel filed a brief asserting that
Chinsupakul had not been deprived of due process. On August 26, 2021, the hearing was
continued at Chinsupakul’s counsel’s request to September 9, 2021.
       At the September 9, 2021 hearing, a different judge presided, and a different
counsel (the counsel in her dissolution case) appeared for Chinsupakul. Chinsupakul’s
counsel argued that Chinsupakul had a right to access the server because it was
community property. Counsel addressed the merits of granting the return-or-destroy
relief but did not argue that Chinsupakul’s due process rights had been violated.
       The court found at the hearing that the Tings were “likely to succeed on the merits
of their claims.” It also found that irreparable harm had been established because
Chinsupakul had used the information in the family court action. The court concluded
that not requiring Chinsupakul to return or destroy the information “would be condoning
[her] conduct.” The court told the parties that it would be granting all five types of relief
sought by the Tings in their original request for a temporary restraining order, and it
directed the Tings’ counsel to prepare a proposed order.
       On September 14, 2021, the court issued a preliminary injunction. The
preliminary injunction ordered Chinsupakul to “return and/or destroy . . . all paper and
electronic copies of [the Tings’] information which she obtained from Julian Ting’s
server, MacBook Pro, iPad, or iPhone, and all derivative information derived from it, that
is in the possession, custody, or control of [Chinsupakul] and/or any agents acting on her
                                                  5
behalf, including all copies stored on removable media and external drives, as well as the
original image files of all photographs [Chinsupakul] took of [the Tings’] information.”
The order also provided that Chinsupakul was to “certify under oath” that she had done
so. The preliminary injunction order further provided that the server itself would “be
placed in possession of a neutral third party pending resolution of any and all disputes
regarding the proper ownership and possession of the server.” The Tings were required
to file, and did file, an undertaking of $10,000 before the preliminary injunction issued.
Chinsupakul timely filed a notice of appeal from the September 14 order.2
                                     II. DISCUSSION
       “The trial courts consider two interrelated questions in deciding whether to issue a
preliminary injunction: 1) are the plaintiffs likely to suffer greater injury from a denial of
the injunction than the defendants are likely to suffer from its grant; and 2) is there a
reasonable probability that the plaintiffs will prevail on the merits. [Citations.] ‘ “[By]
balancing the respective equities of the parties, [the court] concludes that, pending a trial
on the merits, the defendant should or that he should not be restrained from exercising the
right claimed by him.” ’ ” (Robbins v. Superior Court (1985) 38 Cal.3d 199, 206.)
“[T]he more likely it is that plaintiffs will ultimately prevail, the less severe must be the
harm that they allege will occur if the injunction does not issue.” (King v. Meese (1987)
43 Cal.3d 1217, 1227.)
       “In reviewing an order granting a preliminary injunction, we do not reweigh
conflicting evidence or assess witness credibility, we defer to the trial court’s factual
findings if substantial evidence supports them, and we view the evidence in the light most
favorable to the court’s ruling.” (City of Corona v. AMG Outdoor Advertising,


       2
         Chinsupakul filed a motion to augment and an amended motion to augment in
this court. Since the documents she seeks to augment the record with were not before the
trial court when it issued the preliminary injunction and are not relevant to the issues we
resolve in this appeal, we deny these motions.
                                                  6
Inc. (2016) 244 Cal.App.4th 291, 298–299.) We review any legal issues de novo. (Id. at
p. 299.)
       Chinsupakul does not contest the trial court’s finding that the Tings were likely to
prevail on the merits at trial. She makes two contentions in her opening brief. She
argues that the preliminary injunction order was void because it granted the Tings all of
the injunctive relief that they sought in their complaint. She also asserts that the
preliminary injunction order improperly granted relief that was not included in the order
to show cause.
       A. Preliminary Injunction Was Not Void
       Chinsupakul asserts that by requiring her to return or destroy the material the trial
court erroneously denied her the right to a trial on the merits of the complaint. However,
she identifies no legal authority for her claim that the preliminary injunction was void
because it granted all of the injunctive relief sought in the complaint. Neither of the cases
she cites in her opening brief supports this claim.
       Jamison v. Department of Transportation (2016) 4 Cal.App.5th 356 concerned
whether the plaintiff had shown that he was likely to succeed on the merits in his action
against Caltrans. (Id. at p. 362.) Since the preliminary injunction he had obtained would
have prevented Caltrans from performing its statutory duty to keep the highway right-of-
way clear of encroachments, the Court of Appeal concluded that he could not succeed on
the merits. Accordingly, the preliminary injunction had to be reversed. (Id. at p. 366.)
The opinion did not address whether a preliminary injunction could properly grant
temporary injunctive relief identical to the permanent injunctive relief sought in a
complaint.
       In Department of Fair Employment & Housing v. Superior Court (2020) 54
Cal.App.5th 356 (Department of Fair Employment & Housing), the Department of Fair
Employment and Housing (DFEH) filed a petition based on an administrative complaint
against a business and sought a temporary restraining order and a preliminary injunction.
                                                  7
(Id. at pp. 365–366.) The trial court denied the DFEH’s request for a temporary
restraining order and a preliminary injunction, and the DFEH agreed to entry of judgment
on its petition. (Id. at p. 366.) When the DFEH continued to investigate the underlying
administrative complaint against the business, the business brought a motion to enforce
the judgment, contending that the judgment precluded the DFEH from continuing to
investigate the administrative complaint. (Ibid.) The trial court granted the motion, and
the DFEH sought a writ of mandate to overturn that order. (Ibid.)
       The Court of Appeal concluded that “the trial court improperly construed its
decision on the preliminary injunction request to be a final adjudication of the merits of
the underlying administrative complaint.” (Department of Fair Employment & Housing,
supra, 54 Cal.App.5th at p. 367.) The Court of Appeal observed: “[A] judgment issued
on a [Government Code] section 12974 civil action for provisional relief [(the DFEH’s
petition)] merely signals the end of that action—it is not a final judgment on the potential
claims arising from the administrative complaint whose merits are evaluated for the
limited purposes of deciding entitlement to provisional relief.” (Id. at p. 390, italics
added.) This case, unlike Department of Fair Employment & Housing, does not involve
an underlying administrative complaint and therefore the case does not support
Chinsupakul’s claim of error.
       Chinsupakul’s reliance on Department of Fair Employment & Housing is
premised not on its holding but on the following language in the opinion: “As a general
rule, the granting or denying of a preliminary injunction does not amount to an
adjudication of the ultimate rights of the parties. [Citation.] In fact, a court is typically
‘without jurisdiction to determine the merits upon the hearing of a motion for a temporary
injunction and the orders purporting to do so are void.’ ” (Department of Fair
Employment & Housing, supra, 54 Cal.App.5th at pp. 390–391.) Chinsupakul concludes
from this language that a preliminary injunction mirroring the permanent injunctive relief
sought in a complaint is void.
                                                  8
       While we agree with Chinsupakul that a court may not resolve sua sponte the
merits of an action at a hearing on a preliminary injunction, that did not occur here. The
trial court granted the preliminary injunctive relief that the Tings requested but did not
resolve the merits of the Tings’ action. We reject Chinsupakul’s contention that a court
may not grant preliminary injunctive relief that is similar or even identical to the
permanent injunctive relief sought in the complaint. Chinsupakul has not cited any legal
authority for the proposition that preliminary injunctive relief may not mirror the
permanent injunctive relief sought in an action.
       The weight of authority is to the contrary. In Integrated Dynamic Solutions, Inc.
v. VitaVet Labs, Inc. (2016) 6 Cal.App.5th 1178, the appellant attacked the preliminary
injunction on the ground that “the trial court’s preliminary injunction largely mirrors the
permanent injunctive relief VitaVet seeks.” (Id. at p. 1186.) The Court of Appeal
rejected this argument. “This is hardly surprising, as ‘ “ ‘[t]he scope of available
preliminary relief is necessarily limited by the scope of the relief likely to be obtained at
trial on the merits.’ [Citation.]” ’ [Citation.] The resulting overlap provides no cause for
declaring a preliminary injunction invalid.” (Ibid.; accord Family Record Plan, Inc. v.
Mitchell (1959) 172 Cal.App.2d 235, 247.)
       In her reply brief, Chinsupakul alters her primary argument and asserts that the
trial court abused its discretion in granting the preliminary injunction because there was
no showing that it was necessary to prevent interim harm. Although she had stated in her
opening brief that the preliminary injunction “was not necessary to avoid further interim
harm,” she had failed to support this bare statement with any legal argument or citation to
authority.
       Her reply brief cites Intel Corp. v. Hamidi (2003) 30 Cal.4th 1342 in support of
this assertion. Hamidi involved a permanent injunction issued “without a showing of
likely irreparable injury in an action for trespass to chattels, in which injury to the
personal property or the possessor’s interest in it is an element of the action.” (Id. at p.
                                                   9
1352.) The case before us is not an appeal from a permanent injunction. Chinsupakul
ignores the procedural posture of this appeal and the fact that the court here properly
employed a balancing test in deciding whether to issue preliminary injunctive relief.
Hamidi is inapposite.
       “In deciding whether to issue a preliminary injunction, a court must weigh two
‘interrelated’ factors: (1) the likelihood that the moving party will ultimately prevail on
the merits and (2) the relative interim harm to the parties from issuance or nonissuance of
the injunction. [Citation.] Appellate review is limited to whether the trial court’s
decision was an abuse of discretion. [Citation.] [¶] The trial court’s determination must
be guided by a ‘mix’ of the potential-merit and interim-harm factors; the greater the
plaintiff’s showing on one, the less must be shown on the other to support an injunction.”
(Butt v. State of California (1992) 4 Cal.4th 668, 677–678.)
       Chinsupakul concedes that it is likely the Tings will prevail on the merits. The
Tings submitted declarations demonstrating that Chinsupakul’s continued possession of
their personal and business information posed a serious threat to their privacy and to their
business interests and was disturbing their personal and business activities. For her part,
Chinsupakul wished to retain the information in order to potentially use it against Julian
in her dissolution proceeding, even though she could have utilized appropriate discovery
procedures to properly obtain any information to which she was legally entitled. We see
no abuse of discretion in the trial court’s determination that the balance of potential-merit
and interim-harm factors weighed in favor of granting a preliminary injunction. Thus, we
reject Chinsupakul’s challenge to the order based on lack of interim harm.




                                                 10
       B. Due Process Claim Based on the Form of the Order to Show Cause
       Chinsupakul asserts that the preliminary injunction order violated her due process
rights because the order to show cause portion of the court’s June 3 order did not include
all of the relief that the court ultimately granted in its September 14, 2021 preliminary
injunction order.
       Chinsupakul bases her claim of error solely on the provisions of California Rules
of Court, rule 3.1150,3 which sets out the procedure for obtaining a preliminary
injunction. Rule 3.1150(a) states, “A party requesting a preliminary injunction may give
notice of the request to the opposing or responding party either by serving a noticed
motion under Code of Civil Procedure section 1005 or by obtaining and serving an order
to show cause (OSC). An OSC must be used when a temporary restraining order (TRO)
is sought, or if the party against whom the preliminary injunction is sought has not
appeared in the action.”4 (Rule 3.1150(a).)
       Rule 3.1150(c), upon which Chinsupakul specifically relies, describes the form of
a proposed order to show cause and temporary restraining order. It provides: “The OSC
and TRO must be stated separately, with the OSC stated first. The restraining language
sought in an OSC and a TRO must be separately stated in the OSC and the TRO and may
not be incorporated by reference. The OSC must describe the injunction to be sought at
the hearing. The TRO must describe the activities to be enjoined pending the hearing. A
proposed OSC must contain blank spaces for the time and manner of service on
responding parties, the date on which the proof of service must be delivered to the court



       3
         Rule references are to the California Rules of Court.
       4
         A temporary restraining order may be granted ex parte, and it will remain in
effect only until the date fixed for the noticed hearing on the order to show cause why a
preliminary injunction should not issue. (Code Civ. Proc., § 527; Biasca v. Superior
Court (1924) 194 Cal. 366, 367.) A preliminary injunction, unlike a temporary
restraining order, requires the posting of an undertaking. (Ibid.)
                                                11
hearing the OSC, a briefing schedule, and, if applicable, the expiration date of the TRO.”
(Rule 3.1150(c).)
       The Tings’ notice and application for a temporary restraining order and a
preliminary injunction identified the five types of injunctive relief sought without
distinguishing between the types of relief for which they sought a temporary restraining
order or a preliminary injunction. The proposed order that was attached to the notice and
application identified three types of injunctive relief for which they sought an order to
show cause and separately identified five types of injunctive relief for which they sought
a temporary restraining order. The temporary injunctive relief sought was the same as
that listed in the order to show cause, except that the temporary injunctive relief included
two additional types of relief (to which Chinsupakul now objects on appeal): The return
or destroy order and the certification order. When the court issued the temporary
restraining order and order to show cause on June 3, 2021, it crossed out from the
proposed order the return or destroy and certification components.5
       Chinsupakul’s reliance in this appeal on rule 3.1150(c) is misplaced. While one of
the purposes of rule 3.1150 is to ensure that a defendant has adequate notice of the
injunctive relief that the plaintiff seeks, the requirement that the proposed order
separately describe the requested temporary restraining order relief and the requested
preliminary injunction relief is largely for the convenience of the court so that it can
utilize the proposed order in granting a temporary restraining order and issuing an order
to show cause. So long as the notice and the proposed order adequately apprised the
defendant of the nature of the injunctive relief being sought, there is “no reason why the
grant of limited relief in the [temporary restraining order] should somehow operate to


       5
         The court also crossed out the third type of relief for which a preliminary
injunction was sought, but it granted that relief as part of the temporary restraining order.
That relief, which is not at issue in this appeal, required the server itself to be placed in
the possession of a neutral third party.
                                                 12
change the scope of the injunctive relief [the party] requested.” (Millennium Corporate
Solutions v. Peckinpaugh (2005) 126 Cal.App.4th 352, 359 (Millennium).)
       In Millennium, the cross-complainants sought and obtained a temporary
restraining order and an order to show cause. Although the cross-complainants had
sought several types of temporary injunctive relief, the court had granted only some but
not all of those types of relief in the temporary restraining order. The plaintiff did not file
opposition in response to the cross-complainants’ order to show cause. At the
preliminary injunction hearing, the plaintiff complained that it had not filed opposition
because it believed that only the relief granted by the temporary restraining order would
be at issue at the hearing. (Millennium, supra, 126 Cal.App.4th at pp. 355–356.) The
trial court rejected this argument and granted a preliminary injunction that exceeded the
relief granted in the temporary restraining order. (Id. at p. 358.)
       On appeal, the plaintiff claimed that the preliminary injunction was limited to the
relief that had been granted in the temporary restraining order. The Court of Appeal
rejected this argument, relying upon the fact that the original ex parte request for a
temporary restraining order sought the relief ultimately granted in the preliminary
injunction. (Millennium, supra, 126 Cal.App.4th at p. 359.) The court in Millennium
observed that it could not “credit [the plaintiff’s] claim that it ‘reasonably believed’
because the objectionable relief sought in [cross-complainant’s] application [] was denied
in the TRO, that requested relief was no longer at issue.” (Ibid.)
       Chinsupakul notes that Millennium made no mention of rule 3.1150(c), and she
argues that its holding is therefore irrelevant to her due process claim. While Millennium
did not address rule 3.1150(c), a violation of a rule of court does not by itself establish
that a party was deprived of procedural due process so long as she was afforded notice
and an opportunity to be heard. (See Israni v. Superior Court (2001) 88 Cal.App.4th 621,
634.) Chinsupakul received notice of all of the injunctive relief that the Tings were
seeking, and she was fully apprised at the July 15, 2021 hearing that the court would be
                                                 13
considering issuing a preliminary injunction granting all of the requested injunctive relief
at the continued hearing. Thereafter, she was afforded the opportunity to be heard both in
a supplemental brief and at the continued hearing, which occurred nearly two months
after the initial preliminary injunction hearing. Moreover, Chinsupakul’s counsel did not
object on due process grounds at the continued hearing to the court’s consideration of all
of the requested injunctive relief.
       We conclude that Chinsupakul was not deprived of her due process rights by any
violation of the formatting requirements of rule 3.1150(c).
                                      III. DISPOSITION
       The September 14, 2021 order is affirmed. The Tings shall recover their appellate
costs. (Cal. Rules of Court, rule 8.278(a)(1).)




                                                  14
                             ______________________________________
                                        Danner, J.




WE CONCUR:




____________________________________
Greenwood, P.J.




____________________________________
Wilson, J.




H049513
Ting et al. v. Chinsupakul